Case 9:19-cv-00020-TH-KFG Document 33 Filed 08/04/21 Page 1 of 2 PageID #: 72




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

ARTHUR D. HILL                                  §

VS.                                             §              CIVIL ACTION NO. 9:19-CV-20

JUAN A. TORRES                                  §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Arthur D. Hill, a prisoner previously confined at the Eastham Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against Juan A. Torres.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends granting the plaintiff’s motion for default judgment against

defendant Juan Torres with respect to liability and conducting a hearing regarding damages.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report and recommendation of the Magistrate Judge (document no. 22) is ADOPTED. Plaintiff’s
Case 9:19-cv-00020-TH-KFG Document 33 Filed 08/04/21 Page 2 of 2 PageID #: 73




motion for default judgment (document no. 14) is GRANTED with respect to the issue of liability.

An evidentiary hearing will be held to consider the issue of damages.

        SIGNED this the 4 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge




                                               2
